Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-18 and 20-22 are presented for examination.
Claims 1, 7 and 17 were amended.
This is a Final Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US 2017/0177224) in view of Van De Ven (US 8,230,208)
	
	With respect to Claim 1, Glover discloses a method for storage allocation in a computing device communicatively coupled to a tiered storage with at least two types of storage classes, wherein a storage class is associated with a set of capabilities implemented using one or more storage tiers (Fig 1, ¶0028, discloses a tiered storage having multiple storage classes (¶0022, storage classes can have varying characteristics, e.g. performance, bulk, etc.). Each storage class (Fig 1 130, 140, and 150) comprising a tier of storage, e.g. solid state, high capacity HDDs, virtual tape), the method comprising:
based on identification of a first content item having known a usage profile during a one or more processes of the computing device (paragraph 2 – based on data, such as stock trading, which requires high speed access, the data would be stored in a tier to provide that capability), 
storing an indication that the first content item is associated with a first of the storage classes (Fig 4 120, ¶0059, discloses a storage manager that stores an indication (by mapping) of where data is stored between a virtual address and a logical address. The logical address further indicating which storage class the data belongs to, i.e. ¶0057-0058 certain ranges of logical address are associated with a specific storage class; Abstract, paragraph 0002 – teaches an indication that a type of data “stocks trading” will require high-speed access, therefore the data is stored on high-speed (high-availability storage devices such as SSD memory);
based on the indication, allocating the first content item to one or more of the storage tiers that meet a set of capabilities associated with the first storage class; and invoking a process that, based on the indication, causes the first content item to be stored in one or more of the allocated storage tiers when the first content item is stored; (Abstract, Paragraph 0002, paragraph 0059, discloses the storage manager allocating a data block or range of data blocks for storing data, based on storage class tier and paragraph 47, Fig 8b – teaches conditions utilized to store data in an particular tiers).

…based on identification of a first content item as having a known usage profile … wherein the known usage profile is determined over a number of boot cycles of the computing device.
However, Van teaches …based on identification of a first content item as having a known usage profile … wherein the known usage profile is determined over a number of boot cycles of the computing device (Abstract, Fig 2: 105, 120, 130 140 – during a boot cycle creating a profile listing files that are accessed to generate a file listing in view of optimizing aimed to reduce seek times needed for obtaining the files from their location in storage, see col 3: lines 5-26; Col 4: lines 1-65 – teaches creating buckets placements for files as well as “files of interest” flagged files in view of optimization).
	Glover and Van are analogous arts because they are in the same field of endeavor, managing data storage access performance. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the distributed storage class techniques taught by Glover to include sorting and allocating files into buckets as taught by Van. The suggestion/motivation to combine is to provide for a more efficient file storage management system for faster file access (Col 1: lines 26-29, Van).

	With respect to Claim 3, Glover discloses the method of claim 1. Glover further discloses further comprising allocating the first content item to a second storage tier of the first storage class when space is not available in a first storage tier of the first storage class (Fig 2B, ¶0047, discloses content item, considered as data, that is located at a source (first storage class) and being transferred to a different storage class based on certain conditions. One such .

	With respect to Claim 4, Glover discloses the method of claim 1. Glover further discloses further comprising implementing a file system namespace that abstracts the at least two types of storage classes (¶0037, discloses that a file system (Fig 1 110, client application) may be implemented with the system of Fig 1 for storage operations, e.g. reading, writing, and updating data. ¶0027, discloses the tiered range volume serving as an abstracted layer from the storage classes (Fig 1 130, 140, 150). To elaborate, the tiered range volume acts as a single virtual address range despite being made up of multiple storage classes).

	With respect to Claim 5, Glover discloses the method of claim 1. Glover further discloses wherein the indication is received via an application programming interface (API) (¶0059, discloses the storage manager having an API enabling it to receive write requests of new data that are subsequently mapped/indicated from a virtual address to a logical address).

	With respect to Claim 6, Glover discloses the method of claim 1. Glover further discloses further comprising receiving a further indication that pinning to the first storage class is mandatory, wherein an error is generated when capacity in the first storage class is insufficient (¶0068, discloses that the storage manager can implement storage thresholds and send requests (which may be in the form of an error message) alerting of a capacity threshold .
	
All the limitations of claim 7 are taught by claim 1. Claim 7 further recites:
	With respect to Claim 7, Glover discloses a computing device comprising:
one or more storage devices in communication with the one or more processors, the storage devices configured with tiered storage with at least two types of storage classes, the storage class is associated with a set of capabilities implemented using one or more storage tiers (Fig 1, ¶0028, discloses a tiered storage having multiple storage classes. Each storage class (Fig 1 130, 140, 150) comprising a tier of storage, e.g. solid state, high capacity HDDs, virtual tape), the one or more storage devices further storing thereon computer-readable instructions stored thereupon which, when executed by the one or more processors (¶0077, discloses RAM or a storage device storing instructions to be executed by a processor), cause the computing device to:
instantiate an application programming interface (API) configured to receive electronic messages that indicate requests to allocate a portion of storage for a first content item (¶0059, discloses a storage manager having an API enabling it to receive write request messages indicating to write new data to be stored. This results in a data block or range of data blocks being allocated for storage of this new data, considered as first content item. ¶0027 additionally, the storage manager can instantiate/create more tiered range volumes to service additional applications and their requests); and
based on a rule or the electronic messages, pinning the first content item with one of the storage tiers that meet a set of capabilities associated with one of the storage classes; wherein the pinning causes the first content to be stored in one or more of the pinned storage tiers when the first content item is stored  (¶0059, discloses a rule (in the migration policy) stating if the data (first content item) meets a certain criteria (e.g. data is application data) then it is pinned (mapped) to a particular storage class (e.g. application data is stored and mapped to a logical address associated with storage class Fig 4 415 and further discloses the storage manager allocating a data block or range of data blocks for storing data).

	With respect to Claim 8, Glover discloses the computing device of claim 7. Glover further discloses wherein the first content item is a subfile (Fig 2A, ¶0044 discloses that a storage class (e.g. the consisting of tier 2 SATA drives) can be arranged in a RAID 6 format. When RAID 6 is used (e.g. ¶0037 with a file system application), the individual data files will be separated into portions (considered as subfiles) through data striping).

	With respect to Claim 9, Glover discloses the computing device of claim 8. Glover further discloses wherein storage for the subfile is allocated as a range of storage blocks (¶0025, discloses data (which may be a subfile/portion of a file when the application is a file system) being allocated to be stored in a range of storage/data blocks).

	With respect to Claim 10, Glover discloses the computing device of claim 7. Glover further discloses wherein the pinning comprises updating metadata associated with the first content item to indicate that the first content item is pinned to the one or more of the storage class (¶0059, discloses updating metadata by creating a mapping of a first content item (new data to be written) and indicating that this new data is associated to a logical address, and subsequently the logical address is associated with a storage class).

	With respect to Claim 11, Glover discloses the computing device of claim 7. Glover further discloses wherein the pinning comprises updating a flag associated with the first content item to indicate a request for a storage class, and that the request storage class is mandatory (¶0047, discloses a condition column for pinning (mapping) content items (data). This condition, depending on the set criteria, can effectively act as a flag, e.g. a condition to move data depending on how long the data has been inactive leads to a binary situation, data that is inactive for X amount of time is effectively flagged and moved or if not inactive for X amount of time, remains un-flagged and stays in place. Additionally, the storage class set in the migration policy is considered mandatory as data must be moved/allocated to the target location). 

	With respect to Claim 14, Glover discloses the computing device of claim 7. Glover further discloses further comprising pinning content items with a default storage class for content items for which a pinning request has not been received (Fig 2B, ¶0048, discloses a default storage class for application data, i.e. when data is first written, it will by default go to the Tier 2 storage class (e.g. consisting of a tier of SATA drives). This new data that has yet to receive a pinning request is directed based on the migration policy/condition as to which storage class to be stored in, additional pinning requests may later be given based on rate of change for this data).

	With respect to Claim 16, Glover discloses the computing device of claim 7. Glover further discloses wherein the first storage class is a performance class and a second storage class is a capacity class (¶0022, discloses a multi-tiered storage system capable of having multiple storage classes, a storage class may be configured such that it has performance characteristics, or capacity/bulk characteristics).

	All the limitations of claim 17 are taught by claim 1, Claim 17 further recites:
	With respect to Claim 17, Glover discloses a method comprising:
instantiating a file system configured to allocate storage implemented as a plurality of storage classes, the storage classes each corresponding to a set of storage tiers having performance and capacity characteristics (¶0027, discloses a storage manager for instantiating/creating a tiered range volume for a client (¶0037, client application may be a file system that resides in the tiered range volume). This tiered range volume is designed to abstract multiple storage classes (Fig 1 130 140 150) as if it was one single virtual address. Each of the storage classes (Fig 1 130, 140, 150) are associated with different performance and capacity characteristics, i.e. ¶0029, SSDs, high capacity HDDs, virtual tape, etc.);
pinning a content item with a first one of the storage classes (¶0059, discloses pinning (mapping) a data associated with a write request to a particular storage class); and
allocating storage to the content item in a storage tier of the pinned first storage class and invoking a process that, based on the pinning, causes the content item to be stored in one or more of the allocated storage tiers when the first content is stored  (¶0059, discloses a rule (in the migration policy) stating if the data (first content item) meets a certain criteria (e.g. data is application data) then it is pinned (mapped) to a particular storage class (e.g. application data is 

	With respect to Claim 18, Glover discloses the method of claim 17. Glover further discloses wherein the storage is allocated to the content item with cluster-level granularity (¶0030, discloses a device manager (Fig 1 132) that provides cluster level granularity to the storage allocation. To elaborate, storage is allocated for content items (data) by the device manager as it offers cluster level granularity (in the form of a single logical address range) to the storage class (containing multiple drives)).

	With respect to Claim 21, Glover discloses the method of claim 1, wherein the set of capabilities comprises one or more of a specified read access speed, a minimum read access speed, or a maximum read access speed (Paragraph 2 – teaches that based on a content item that requires very high-seed access, the data would be appropriately pinned to a storage tier).

With respect to claim 22, Glover discloses the method of claim 1, further comprising modifying the storage tiers associated with the first storage class based on its set of capabilities. (Fig 3A:320, 325, 3B:320-325, 5A, 5B, 6 – modifying of storage tiers based on a set of capabilities)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Glover and Van De Ven in view of Newhouse (US 9,934,303 B2, hereinafter Newhouse).

With respect to Claim 12, Glover discloses the computing device of claim 7. Glover does not explicitly disclose wherein when the first content item is moved to directory associated with a second storage class, the first content item remains pinned to the first storage class.
Newhouse discloses wherein when the first content item is moved to directory associated with a second storage class, the first content item remains pinned to the first storage class (Fig 1A, Col 5 lines 50-61, discloses a content management system (first storage class) and a client device (second storage class). A file that was initially moved (as a part of synchronizing) from a content management system to a client device can later become unattended such that (Col 6 lines 31-38) a placeholder item (representing the content item) is placed into a directory associated with the client device (Fig 1 120), but the content item remains pinned to the first storage class as the data is still located on the first storage class. Thus, the content item is effectively moved into the second storage class (client device) but remains pinned to a first storage class).
	Glover and Newhouse are analogous arts because they are in the same field of endeavor, distributed storage systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the distributed storage class techniques taught by Glover to include the pinning techniques of distributed data as taught by Newhouse. The suggestion/motivation to combine is (Newhouse, Col 6 lines 38-40) to provide for a more optimized storage system.

	With respect to Claim 13, Glover discloses the computing device of claim 7. Glover does not explicitly disclose wherein when the first content item is copied to directory associated with a second storage class, the copy of the first content item is pinned to the second storage class. 
	Newhouse discloses wherein when the first content item is copied to directory associated with a second storage class, the copy of the first content item is pinned to the second storage class (Fig 8, 820A, Col 22 lines 41-44, discloses a copy of a content item (.m4a file) in the local synchronized files directory (considered as a second storage class vs a first storage class, the content management system). This copy of the file is pinned as it indicates through the ‘check icon’ that it exists in the second storage class).
	Glover and Newhouse are analogous arts because they are in the same field of endeavor, distributed storage systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the distributed storage class techniques taught by Glover to include the pinning techniques of distributed data as taught by Newhouse. The suggestion/motivation to combine is (Newhouse, Col 6 lines 38-40) to provide for a more optimized storage system.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glover and Van De Ven further in view of Rothman et al. (US 10,474,473 B2, hereinafter Rothman).

With respect to Claim 15, Glover discloses the computing device of claim 7. Glover does not explicitly disclose wherein the first content item is one or more of data files, executables, DLLs, drivers, hives, event log files, scripts, or settings that are usable for a boot process of the computing device.
Rothman discloses wherein the first content item is one or more of data files, executables, DLLs, drivers, hives, event log files, scripts, or settings that are usable for a boot process of the computing device (Fig 3, Col 6 lines 14-17, discloses a first content item (main bootcode module, considered as data files) being pinned/transferred from a low-speed NVM to a high speed NVM (nonvolatile memory)).
Glover and Rothman are analogous arts because they are in the same field of endeavor, storage systems having multiple storage medium types. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the incorporation of multiple mediums for storage, as taught by Glover, to include the addition of boot process related files into a hybrid storage system, as taught by Rothman. The suggestion/motivation to combine is to (Rothman, Col 2 lines 57-61) reduce the overall boot time by transferring the boot process to a higher speed storage medium.

With respect to Claim 20, Glover discloses the method of claim 17. Glover does not explicitly disclose further comprising pinning a selected set of content items that are loaded as part of a boot process. 
Rothman discloses further comprising pinning a selected set of content items that are loaded as part of a boot process (Fig 3, Col 6 lines 14-17, discloses a selected content item (main bootcode module, which may be a series of files) being pinned/transferred from a low-speed NVM to a high speed NVM (nonvolatile memory). Col 6 lines 3-6, the preliminary bootcode module determines if the system is booting for a first time, and uses this condition to indicate where the main bootcode module is located and where it should pin the main bootcode module to a high-speed NVM).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRESH SINGH/Primary Examiner, Art Unit 2159